

115 HR 2160 IH: BUS Act of 2017
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2160IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Crist introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Education and the Workforce, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the safety of school buses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Best to Use Safety Belts Act of 2017 or the BUS Act of 2017. 2.Seat belt requirement for school buses (a)RequirementSection 30125 of title 49, United States Code, is amended by adding at the end the following:
				
 (d)Seat belts requiredA person may not manufacture for sale, sell, offer for sale, introduce or deliver for introduction in interstate commerce, or import into the United States a schoolbus that is not equipped with a seat belt that includes both lap and shoulder belts for each intended passenger. A violation of this subsection shall be treated as a violation of a motor vehicle safety standard prescribed under section 30111 of this subchapter..
 (b)Effective dateThe amendment made by subsection (a) shall take effect 90 days after the date of enactment of this Act.
			3.School bus safety upgrades grant program
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a program to provide school buses with seat belts and other safety features.
 (b)Grant authority and eligible recipientsIn carrying out the program established under subsection (a), the Secretary may make a grant, on a competitive basis, to a State educational agency and a local educational agency (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (c)Grant usesA recipient of a grant made under subsection (b) may use grant funds only to— (1)retrofit a school bus with seat belts; or
 (2)make another safety upgrade to a school bus that demonstrably decreases the risk of injury or death to students in the event of an impact or rollover, including an upgrade designed to prevent a rollover.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the program established under subsection (a) $3,000,000,000.
 (e)TerminationThe program established under subsection (a) shall terminate on the date that is 2 years after the date on which the program is established.
			